DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
As a result of the response filed on September 22, 2021, claims 1-15 are pending. No claims have been amended since the last round of prosecution. 

Response to Arguments
Applicant’s arguments, see pg. 2-5, filed September 22, 2021, with respect to the rejections under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1-15 have been withdrawn. 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record does not disclose a light emitting touchpad device comprising the combination of:
 a plurality of sensing elements, disposed on the circuit board, wherein a distance between geometric centers of adjacent two of the sensing elements is a first length; 

 a plurality of first spacing blocks, disposed on the bottom surface and located in the at least one nil-light spot area, wherein a distance between geometric centers of adjacent two of the first spacing blocks is a second length, and a spacing distance between adjacent two of the first spacing blocks is a third length; 
a plurality of second spacing blocks, disposed on the top surface and located in the at least one nil-light spot area, wherein a distance 25between geometric centers of adjacent two of the second spacing blocks is a fourth length, a spacing distance between adjacent two of the second spacing blocks is a fifth length, and a position of any one of the second spacing blocks corresponds to a position between two of the first spacing blocks.

As argued by Applicant (See pgs. 1-6 of Remarks), the combination of Ogata (US 2016/0098131 A1) and Lee (US 2012/0044716 A1) and do not render claim 1 unpatentable because neither Ogata nor Lee teaches “a plurality of first spacing blocks, disposed on the bottom surface and located in the at least one nil-light spot area, wherein a distance between geometric centers of adjacent two of the first spacing blocks is a second length, and a spacing distance between adjacent two of the first spacing blocks is a third length” and  “a plurality of second spacing blocks, disposed on the top surface and located in the at least one nil-light spot area, wherein a distance 25between geometric centers of adjacent two of the second spacing blocks is a fourth length, a spacing distance between adjacent two of the 
Ogata teaches spacing blocks at Fig. 4D but does not disclose the spacing blocks 260 on the bottom surface of the light guide plate, which is required by the further structural features of claim 1 (“a light guiding plate, disposed above the circuit board, comprising at least one light spot area, at least one nil-light spot area, a bottom surface and a top surface, wherein a plurality of light spots are disposed in the at least one light spot area, no light spots are disposed in the nil-light spot area, the bottom surface faces the circuit board…”). Ogata also does not teach second spacing blocks. Lee teaches additional spacing blocks but does not teach the spacing arrangement relative to the first spacing blocks to provide “a plurality of second spacing blocks, disposed on the top surface and located in the at least one nil-light spot area, wherein a distance 25between geometric centers of adjacent two of the second spacing blocks is a fourth length, a spacing distance between adjacent two of the second spacing blocks is a fifth length, and a position of any one of the second spacing blocks corresponds to a position between two of the first spacing blocks”. Thus, Lee is not combinable with Ogata to fully read upon each and every element of claim 1.
Furthermore, Reynolds (US 8,232,801 B2), cited previously, also does not teach or suggest upon the particular arrangements and features of the spacing blocks above. Thus, claim 1 is free of and unobvious over the prior art and is allowed.
The other cited references on the PTO-892 are relevant to the field of the invention but do not cure the deficiencies of Ogata, Lee and Reynolds above. The remaining claims are dependent off of claim 1 and are allowed as a result of their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626